                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 18-cv-0891-WJM-STV

BORIS MOLKANDOW, individually and on behalf of all others similarly situated,

       Plaintiff,

v.

MAURY COBB ATTORNEY AT LAW, LLC,

       Defendant.


                         ORDER GRANTING DEFENDANT’S
                    MOTION FOR JUDGMENT ON THE PLEADINGS


       This dispute concerns whether a debt collection letter sent to Plaintif f Boris

Molkandow (“Plaintiff”) by Defendant Maury Cobb Attorney at Law LLC (“Defendant”)

complied with § 1692g(a)(2) of the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. § 1692 et seq. Before the Court are Defendant’s Motion for Judgment on the

Pleadings (“Motion”; ECF No. 18) and Defendant’s Unopposed Motion to Continue

Pretrial Deadlines (“Motion to Continue”; ECF No. 23). For the reasons set f orth below,

the Court grants Defendant’s Motion, denies Defendant’s Motion to Continue as moot,

and dismisses Plaintiff’s Complaint with prejudice.

                                    I. BACKGROUND

       Plaintiff allegedly owed an outstanding balance to T-Mobile. (ECF No. 1 ¶ 12.)

T-Mobile hired Defendant to collect that debt. (Id. ¶ 16.) In its efforts to collect,

Defendant sent Plaintiff a debt collection letter (the “Letter”) dated May 4, 2017. (ECF

No. 1-2 at 1.) The Letter contained the following table in its top right corner:
                 Original Creditor
                     T-MOBILE
                 Creditor’s Acct #
                     XXXX5800
                   Our Account #
                     XXXX8631
                     Total Due
                      $4,639.75

      The Letter also stated, in pertinent part, as f ollows:

               Dear Boris Molkandow:

               The account shown here is unpaid and has been placed with
               this office for collection. . . .

               MAURY COBB ATTORNEY AT LAW LLC is pleased to inform
               you that we can offer you an opportunity to resolve your
               account with T-MOBILE for the amount of $3,479.81. . . .

               This communication is from a debt collector. This is an
               attempt to collect debt. Any information obtained will be used
               for that purpose.

(Id. (emphasis removed).)1

      On April 16, 2018, Plaintiff filed a class-action complaint against Defendant,

alleging that Defendant’s Letter violated the FDCPA because it failed to identify

Plaintiff’s current creditor. (ECF No. 1.) See also 15 U.S.C. § 1692g(a)(2). The parties

agree that T-Mobile is the current creditor of the debt and that the Letter was

Defendant’s first communication to Plaintiff regarding the debt, but dispute whether the

Letter adequately identified T-Mobile as the current creditor. (ECF No. 15 at 2–3.)

      1
          The Letter is attached as an exhibit to this Order. (See ECF No. 24-1.)

                                                2
Plaintiff contends that the FDCPA applies in this context because he is a “consumer”

who received a “communication” from a “debt collector” regarding a “debt,” per the

definitions set out in the statute. (ECF No. 1 ¶¶ 7, 10, 14, 19.) See also 15 U.S.C. §

1692a.

       On June 22, 2018, Defendant moved for judgment on the pleadings, arguing that

“Plaintiff’s claim should be dismissed because the name of the creditor was

unequivocally contained within the collection [L]etter, and when the [L]etter is read in its

entirety, [P]laintiff could not have been confused as to whom the debt was owed.” (ECF

No. 18 at 2.) Plaintiff filed a Response to Defendant’s Motion (ECF No. 21) and

Defendant filed a Reply (ECF No. 22).

                                 II. LEGAL STANDARD

       “A motion for judgment on the pleadings under Rule 12(c) is treated as a motion

to dismiss under Rule 12(b)(6).” Cummings v. Dean, 2019 WL 303021, at *6 (10th Cir.

Jan. 24, 2019). Therefore, in ruling on a motion for judgment on the pleadings, courts

look to the specific allegations of the complaint to determine whether they plausibly

support a legal claim for relief—that is, a complaint must include “enough facts to state

a claim for relief that is plausible on its face.” TON Servs., Inc. v. Qwest Corp., 493

F.3d 1225, 1236 (10th Cir. 2007); Alvarado v. KOB-TV, LLC, 493 F.3d 1210, 1215 (10th

Cir. 2007). The Court accepts as true the well-pleaded factual allegations of the

opposing party and draws all reasonable inferences in its favor. See Nelson v. State

Farm Mut. Auto. Ins. Co., 419 F.3d 1117, 1119 (10th Cir. 2005).

       In ruling on a motion for judgment on the pleadings, the Court may consider the



                                             3
complaint, any material that is attached to the complaint, and the answer. See Park

Univ. Enters. v. Am. Cas. Co., 442 F.3d 1239, 1244 (10th Cir. 2006). Additionally , the

Court may take judicial notice of court documents. Denver Health & Hosp. Auth. v.

Beverage Distrib. Co., LLC, 546 F. App’x 742, 747 n.3 (10th Cir. 2013).

                                      III. ANALYSIS

A.     The “Least Sophisticated Consumer” Standard Under the FDCPA

       Congress enacted the FDCPA in 1977 with the express purpose to “eliminate

abusive debt collection practices by debt collectors.” 15 U.S.C. § 1692(e). The FDCPA

regulates interactions between consumer debtors and debt collectors and provides

private causes of action to consumers who have suffered “the use of abusive,

deceptive, and unfair debt collection practices.” 15 U.S.C. § 1692(a). Accordingly, a

defendant can be held liable only if it is a “debt collector” within the meaning of the

FDCPA. James v. Wadas, 724 F.3d 1312, 1315–16 (10th Cir. 2013).

       The FDCPA defines a debt collector as “any person who uses any

instrumentality of interstate commerce or the mails in any business the principal

purpose of which is the collection of any debts . . . .” 15 U.S.C. § 1692a(6). Defendant

is in the business of collecting debts and mailed a letter to Plaintiff for the purpose of

collecting his debt, therefore, Defendant is a debt collector subject to the FDCPA’s

requirements. (See ECF No. 1 ¶¶ 9–10, 16–18.)

       Most courts review FDCPA claims under an objective “least sophisticated

consumer” standard. See Ferree v. Marianos, 129 F.3d 130 (table), 1997 W L 687693,

at *1 (10th Cir. 1997); see also Carlin v. Davidson Fink LLP, 852 F.3d 207, 216 (2d Cir.



                                              4
2017); Jensen v. Pressler & Pressler, 791 F.3d 413, 419 (3d Cir. 2015); Russell v.

Absolute Collection Servs., Inc., 763 F.3d 385, 394–95 (4th Cir. 2014); Gonzales v.

Arrow Fin. Servs., LLC, 660 F.3d 1055, 1061–62 (9th Cir. 2011); LeBlanc v. Unifund

CCR Partners, 601 F.3d 1185, 1193–94 (11th Cir. 2010); Miller v. Javitch, Block &

Rathbone, 561 F.3d 588, 592 (6th Cir. 2009); cf. McMurray v. ProCollect, Inc., 687 F.3d

665, 669 n.3 (5th Cir. 2012) (using the “least sophisticated consumer” standard and a

similar “unsophisticated consumer” standard); Scheffler v. Gurstel Chargo, P.A., 902

F.3d 757, 761 (8th Cir. 2018) (using the “unsophisticated consumer” standard); Pollard

v. Law Office of Mandy L. Spaulding, 766 F.3d 98, 103 n.4 (1st Cir. 2014) (same); Lox

v. CDA, Ltd., 689 F.3d 818, 822 (7th Cir. 2012) (same).

      The least sophisticated consumer standard is “measured by how the ‘least

sophisticated consumer’ would interpret the notice received from the debt collector.”

Ferree, 1997 WL 687693, at *1 (quoting Russell v. Equifax A.R.S., 74 F.3d 30, 34 (2d

Cir. 1996)). Under the “least sophisticated consumer test,” courts consider “how the

least sophisticated consumer—one not having the astuteness of a ‘Philadelphia lawyer’

or even the sophistication of the average, everyday, common consumer—understands

the notice he or she receives.” Id. The least sophisticated consumer, however, “can be

presumed to possess a rudimentary amount of information about the world and a

willingness to read a collection notice with some care.” Ferree, 1997 WL 687693, at *1

(quoting Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993)).

      Although the Tenth Circuit has not addressed whether the least sophisticated

consumer standard applies to claims arising under the FDCPA, it has applied the test in



                                            5
at least two, albeit unpublished, opinions. See Ferree, 1997 WL 687693, at *1; Fouts v.

Express Recovery Servs., Inc., 602 F. App’x 417, 421 (10th Cir. 2015). Based on these

decisions, district courts in this circuit have likewise applied the standard to FDCPA

claims. See, e.g., Moore v. Express Recovery Serv., Inc., 2019 WL 77325, at *2 (D.

Utah Jan. 2, 2019); Hamilton v. Capio Partners, LLC, 237 F. Supp. 3d 1109, 1113 (D.

Colo. 2017); Kalebaugh v. Berman & Rabin, P.A., 43 F. Supp. 3d 1215, 1220–23 (D.

Kan. 2014). Therefore, the Court will apply the least sophisticated consumer standard

in analyzing Plaintiff’s FDCPA claim.

B.     Alleged Violation Under § 1692g(a)(2)

       When a debt collector sends an initial communication about a debt to a

consumer, the FDCPA requires that communication, or a subsequent notice sent within

five days of the initial notice, to include certain information, including “the name of the

creditor to whom the debt is owed.” 15 U.S.C. § 1692g(a)(2). However, there is no

requirement in the FDCPA that a debt collector quote the statute’s language verbatim.

See Emanuel v. Am. Credit Exch., 870 F.2d 805, 808 (2d Cir. 1989).

       In his Complaint, Plaintiff alleges that “Defendant violated section 1692g(a)(2) by

failing to identify the current creditor” in the Letter. (ECF No. 1 ¶ 46.) In particular,

Plaintiff asserts:

               Although the Letter identifies [the Original Creditor], the
               Letter fails to identify Plaintiff’s current creditor. The Plaintiff,
               as would any least sophisticated consumer, was left unsure
               as to what creditor Defendant was attempting to collect for.

(Id. ¶¶ 22–23.) Moreover, Plaintiff asserts that the least sophisticated consumer would

be further confused because, apart from stating “Original Creditor: T-Mobile” in the top


                                                6
right corner, “[t]here is no other indication or clarification in this Letter as to whether T-

Mobile still owns this debt.” (ECF No. 21 at 5.)

       The Court notes that both parties spend much of their briefing analogizing and

distinguishing a number of district court cases from other circuits.2 (See ECF No. 18

(discussing Warner v. Ray Klein, Inc., 2018 WL 1865873 (D. Or. Apr. 18, 2018);

Macelus v. Capital Collection Serv., 2017 WL 5157389 (D.N.J. Nov. 7, 2017);

Sparkman v. Zwicker & Assocs., P.C., 374 F. Supp. 2d 293 (E.D.N.Y. 2005); and

Janetos v. Fulton Friedman & Gullace, LLP, 825 F.3d 317 (7th Cir. 2016)); ECF Nos. 21

& 22 (discussing Bentkowsky v. Benchmark Recovery, Inc., 2014 WL 12579797 (N.D.

Cal. Oct. 30, 2014); Datiz v. Int’l Recovery Assocs., Inc., 2016 WL 4148330 (E.D.N.Y.

Aug. 4, 2016); and Dix v. Nat’l Credit Sys., Inc., 2017 WL 4865259 (D. Ariz. Oct. 27,

2017)).) A review of these cases and their respective debt collection letters, however,

reveals that none completely mirror the facts of this action or the contents of the Letter.

The Court need not reiterate here the numerous distinctions and similarities noted by

both parties, primarily because although a few of the cases cited are persuasive to a

certain extent, none are binding on this Court. Nonetheless, the Court will briefly

address the cases Plaintiff uses to support his claim. (See ECF No. 21 at 5–10.)

       In Bentkowsky, the current creditor was only mentioned in the caption of the debt

collection letter, where it was identified as the “Original Creditor.” 2014 WL 12579797,

at *1. The court found this to be insufficient for § 1692g(a)(2) because it would be



       2
         This is because limited case law exists regarding violations of § 1692g(a)(2). In fact,
after an extensive search, the Court has not located any cases in the Tenth Circuit that have
addressed alleged § 1692g(a)(2) violations.

                                                7
“confusing” to the least sophisticated consumer and would leave them “unaware of the

identity of the current creditor.” Id. In addition, the court noted that by referencing an

“Original Creditor” but not a “Current Creditor,” “the letter implies that the current

creditor is someone different from the ‘Original Creditor.’” Id.

       In Datiz, the current creditor was only mentioned in the subject line of the debt

collection letter, which stated “Re: John T. Mather Hospital.” 2016 WL 4148330, at *11.

The court found that merely naming the hospital in the subject line was “not, without

more explanation, sufficient to satisfy Section 1692g(a)(2) because it does not identify

the Hospital as the Plaintiff’s current creditor.” Id. In addition, the court noted that the

body of the debt collection letter did “not make clear who the Defendant, as the debt

collector, [wa]s acting on behalf in sending the Letter.” Id.

       Similarly in Dix, the current creditor (“Metro on 19th”) was only mentioned in the

subject line of the debt collection letter, which stated “Re: Metro on 19th/Chamberlin &

Assoc/G171.” 2017 WL 4865259, at *1. The court found that only mentioning Metro on

19th on the “re” line was “not sufficient to comply with section 1692g(a)(2).” Id. at *2.

The court went on to note that while “the FDCPA does not require [defendant] to use

‘magic words,’ it does require it to effectively convey to the debtor the name of the

current creditor.” Id. at *3.

       The case at hand is clearly distinguishable from Bentkowsky, Datiz, and Dix. In

those cases, the current creditors were only mentioned in the caption or subject line of

the debt collection letters. Moreover, the letters in Dix and Datiz only referred to the

current creditors on the “re” line and the letter in Dix mentioned more than one entity.



                                              8
Courts have consistently found these to be reasons for § 1692g(a)(2) violations. See,

e.g., Talyor v. MRS BPO, LLC, 2017 WL 2861785, at *3 (E.D.N.Y. July 5, 2017)

(“[District Courts] have repeatedly held that merely stating ‘RE’ and the name of an

entity in a collection letter does not satisfy the . . . requirements of the FDCPA.”).

       Defendants’ Letter, however, only mentioned one entity and identified the

creditor twice—once in the conspicuous table located in the top rig ht corner of the

Letter and again in the body of the text.3 In discussing how a particular debt collection

letter did not violate § 1692g(a)(2), courts commonly highlight how the letter mentioned

only one entity and how the creditor was referenced more than once. See, e.g.,

Warner, 2018 WL 1865873, at *3; Worley, v. AR Res., Inc., 2019 WL 480028, at *3

(E.D. Mo. Feb. 7, 2019). In sum, the Court finds the cases Plaintiff relies on to be

unpersuasive, as the debt collection letters at issue in those cases were patently

ambiguous as to the identity of the current creditor—but the same cannot be said for

Defendant’s Letter. 4

       In regard to Plaintiff’s argument that the Letter caused confusion in listing an

“original creditor” but not a “current creditor,” the Court notes that the FDCPA does not

distinguish between the two terms except to the extent that it requires the debt collector,

upon request, to “provide the consumer with the name and address of the original

       3
          Courts have consistently given more weight to creditor identifications contained in the
body of debt collection letters. See, e.g., Warner, 2018 WL 1865873, at *3 (“Defendant’s letter
identified [the current creditor] as the original creditor along with the original account number in
the body of the text, not merely in a subject line or caption.”).
       4
           Even if this Court were to find these cases to be persuasive, they do not necessarily
support Plaintiff’s argument. The holdings in these cases stand for the proposition that
Defendant must do more than simply include the current creditor’s name in the debt collection
letter, a standard which, as discussed below, Defendant’s Letter satisfied.

                                                 9
creditor, if different from the current creditor.” 15 U.S.C. § 1692g(a)(5). Pursuant to the

FDCPA, Defendant’s letter needed to only include “the name of the creditor to whom

the debt is owed.” 15 U.S.C. § 1692g(a)(2). Although the Letter does not specifically

state verbatim that “the name of the creditor to whom the debt is owed is T-Mobile,” it

expressly noted that the letter was “from a debt collector,” explained that Plaintiff’s

account with T-Mobile had been placed with the debt collector for collection, listed only

one creditor, provided Plaintiff’s account number with that creditor, identified the

creditor in a conspicuous table at the top of the letter and specifically and clearly made

reference to Plaintiff’s “account with T-Mobile” in the body of the Letter. Thus, when the

reference to T-Mobile as the “Original Creditor” is read in the context of the Letter as a

whole, it is not plausible that even the least sophisticated consumer would be confused

about the identity of the “creditor to whom the debt is owed.” 15 U.S.C. § 1692g(a)(2).

        Furthermore, only two entities are mentioned in the Letter, with each entity’s

role being clearly identified: (1) T-Mobile, which is identified as the original creditor and

the entity with whom the recipient of the Letter needed to resolve his outstanding

account balance; and (2) Maury Cobb Attorney at Law LLC, which is identified as a

“debt collector.” (ECF No. 1-2 at 1.) From these identifications, only “a rudimentary

amount of information about the world and a willingness to read a collection notice with

some care,” Ferree, 1997 WL 687693, at *1 (quoting Clomon, 988 F.2d at 1319), is

needed to determine that T-Mobile is the creditor to whom the debt is owed.

       Even the least sophisticated consumer can easily eliminate Maury Cobb Attorney

at Law LLC as the possible creditor, since the Defendant is explicitly identified as a

“debt collector.” This leaves the least sophisticated consumer with only one option from

                                             10
which to decide the identity of the creditor to whom the debt is owed—T-Mobile.

Therefore, interpreting the Letter as the least sophisticated consum er would, the Court

finds that the Letter clearly conveys “the name of the creditor to whom the debt is

owed,” 15 U.S.C. § 1692g(a)(2), under the least sophisticated consumer standard.

       Moreover, the Court finds that nothing in the rest of the Letter could have

confused the least sophisticated consumer regarding T-Mobile being the creditor to

whom the debt is owed. There is nothing to suggest that Plaintiff’s debt with T-Mobile

had been sold to another creditor or that an other entity owned the debt. Therefore, it is

simply not plausible to conclude that the least sophisticated debtor, reading the letter as

a whole, would not understand that T-Mobile, as the only creditor identified, is the

creditor to whom the debt is owed.

       In conclusion, the Court finds that the “least sophisticated consumer” could only

reasonably interpret the Letter to mean that T-Mobile was the current creditor as of the

date that the Letter was sent. No more is required by the statute. See 15 U.S.C.

§ 1692g(a)(2). Therefore, the Court finds that Plaintiff has failed to state a claim for a

violation of the FDCPA. Accordingly, the Court grants Defendant’s Motion and

dismisses Plaintiff’s Complaint with prejudice. As a result, Defendant’s Motion for

Continuance is moot.

                                    IV. CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:

1.     Defendant’s Motion for Judgment on the Pleadings (ECF No. 18) is GRANTED;

2.     Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE;



                                             11
3.   Defendant’s Unopposed Motion to Continue Pretrial Deadlines (ECF No. 23) is

     DENIED AS MOOT;

4.   The Clerk shall enter judgment in favor of Defendant and terminate this case;

     and

5.   The Defendant shall have its costs.


     Dated this 12th day of February, 2019.

                                                BY THE COURT:




                                                William J. Martínez
                                                United States District Judge




                                           12
